DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Clams 1-17 are deemed to have an effective filing date of July 30, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 15, and 17 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. 2018/0011971 to Yeh in view of US Patent Application Publication No. 2018/0110464 to Annoni et al. (hereinafter referred to as “Annoni”).
The applied reference to Annoni has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 1-2, 5, 7 and 17, Yeh discloses a method for assessing a candidate patient, comprising: presenting from a computer device one or more virtual environments to the candidate patient (e.g., paragraph [0006]: VR headset receives a VR data piece and establishes a virtual 3D environment according to the received VR data piece); receiving at the computer device one or more physiological measurements taken from the candidate patient in response to each one of the one or more virtual environments (e.g., paragraph [0006]: physiological sensor device is configured to sense a physiological signal of the user in response to perception of the virtual 3D environment, and the computer device is coupled to the VR headset for data transmission therebetween, is coupled to the physiological sensor device for receiving the physiological signal therefrom); and determining at the computer device a composite response score based on the one or more physiological measurements (e.g., paragraph [0006]: computer device includes an evaluation unit with a reaction analysis module to perform quantitative analysis based on the physiological signal received from the physiological sensor device during execution of the test). But, Yeh does not disclose that the composite response score is useful for determining whether the candidate patient is a suitable candidate for neurostimulation therapy. However, Annoni teaches that the pain score can be used during spinal cord stimulation to optimize parameters and determining efficacy (e.g., paragraph [0047] of Annoni and thus, would be useful for determining whether the candidate is suitable for neurostimulation therapy). Accordingly, one of ordinary skill in the art would have recognized the benefits of using the pain score of a patient to optimize parameters and determining efficacy of neurostimulation therapy in view of the teachings of Annoni. Consequently, one of ordinary skill in the art would have modified the method of Yeh to assess the suitability of a candidate patient for neurostimulation therapy using the composite response score of Yeh in view of the teachings of Annoni that a response score can optimize parameters and determining efficacy of a spinal cord stimulator, and because the combination would have yielded predictable results.
With respect to claim 3, Yeh in view of Annoni teach the method of claim 1, wherein the virtual environment is presented to the candidate patient using a headset (e.g., paragraph [0006] of Yeh: user wears a VR headset to view VR data piece in a virtual 3D environment).
As to claim 4, Yeh in view of Annoni teach the method of claim 1, but do not expressly teach that the virtual environment is presented to the candidate patient using a virtual reality room. However, Yeh discloses that its VR headset establishes a virtual 3D environment of a confined bedroom in which the user is exposed. Thus, Yeh suggest that the virtual environment presented to a patient can be a room. Thus, one of ordinary skill in the art would have recognized that a room can be turned into a virtual reality room in view of the teachings of Yeh.
With respect to claim 6, Yeh in view of Annoni teach the method of claim 5, wherein determining at the computer device whether the candidate patient is a suitable candidate for neurostimulation therapy comprises comparing the composite response score to a threshold (e.g. paragraph [0029] of Yeh: when a difference between the test reaction level information and the test response level information is greater than a predetermined threshold, the analysis module may further output a message through the operator display to notify that the result for the topic may have relatively low reliability).
As to claim 8, Yeh in view of Annoni teach the method of claim 7, wherein the one or more physiological sensors comprise one of more of a heart sensor, a galvanic skin response sensor, a respiration rate sensor, an electrocardiogram sensor, a temperature sensor (e.g., paragraph [0015] of Yeh).
As to claim 15, Yeh in view of Annoni teach the method of claim 1, wherein the neurostimulation therapy comprises spinal cord stimulation therapy (e.g., paragraph [0047] of Annoni: in a system including a neurostimulator delivering spinal cord stimulation (SCS) for treating chronic pain, the pain score can be used to optimize therapy). Accordingly, one of ordinary skill in the art would have recognized the benefits of a pain score to optimize therapy in a neurostimulator delivering spinal cord stimulation in view of the teachings of Annoni. Consequently, one of ordinary skill in the art would have modified the method of Yeh in view of Annoni to include a neuromodulator that comprises spinal cord stimulation in view of the teachings of Annoni that the pain score can optimize the stimulation therapy in a patient’s spinal cord as taught by Annoni, and because the combination would have yielded predictable results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Annoni as applied to claim 1 above, and further in view of US Patent Application Publication No. 2005/0216243 to Graham et al. (hereinafter referred to as “Graham”).
With respect to claim 9, Yeh in view of Annoni teach the method of claim 1, but do not expressly teach that at least one of the one or more virtual environments comprises an image of a person performing an activity. While Yeh discloses that its virtual reality data piece may include image files for establishing the virtual 3D environment where the image files may include data to generate a virtual situation with a crowd of people, Yeh is silent about what activity the crowd of people are performing (e.g., paragraph [0023] of Yeh). However, Graham, in a related art: computer-simulated virtual reality environments for evaluation of neurobehavioral performance, teaches using computer simulation and virtual reality tests to determine neuropsychological issues where the patient interacts with a computer generated environment according to a test script that presents a virtual environment of sight that mirrors a real activity and during testing, physiological measurements may be measured and recorded (e.g., paragraph [0011] of Graham). Thus, one of ordinary skill in the art would have recognized that a virtual environment comprising an image of a person performing an activity and measures physiological parameters of the patient determines categories of neuropsychological issues in view of the teachings of Graham. Consequently, one of ordinary skill in the art would have modified the method of Yeh in view of Annoni to have a virtual environment comprising an image of a person performing an activity in view of the teachings of Annoni that such an image and physiological measurements can determine categories of neuropsychological issues, and because the combination would have yielded predictable results.
As to claim 13, Yeh in view of Annoni teach the method of claim 1, but do not expressly teach that at least one of the one or more virtual environments comprises an image relevant to a physiological condition of the candidate patient. However, Graham, in a related art, teaches that its virtual reality based neurobehavioral examination can be tailored to the needs of the individual and purpose of the assessment and that each virtual reality sequence can be tailored for evaluation of specific disorders (e.g., paragraph [0050]-[0051] of Graham). Accordingly, one of ordinary skill in the art would have recognized the benefits of tailoring the virtual environments to images relevant to a physiological condition of the patient in view of the teachings of Graham. Consequently, one of ordinary skill in the art would have modified the method of Yeh in view of Annoni so that its virtual environments comprise an image relevant to a physiological condition of the patient as taught by Graham to be well-known in the evaluation of neurobehavioral performance of a patient, and because the combination would have yielded predictable results.
	With respect to claim 14, Yeh in view of Annoni teach the method of claim 1, but do not expressly teach that at least one of the one or more virtual environments comprise an image designed to elicit a movement response from the candidate patient. However, Graham, in a related art, teaches that it was known in the rehabilitation of neuromotor disorders to employ a virtual environment that is designed to increase user motivation while exercising the hand to be rehabilitated. Accordingly, one of ordinary skill in the art would have recognized that a virtual environment can be employed to elicit a movement response from a patient in view of the teachings of Graham. Consequently, one of ordinary skill in the art would have modified the method of Yeh in view of Annoni to include a virtual environment that is designed to elicit a movement from the candidate patient, as taught by Graham, in order to determine the patient’s performance when tasks are more difficult, and because the combination would have yielded predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Annoni as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0085584 to Thakur et al. (hereinafter referred to as “Thakur”).

Yeh in view of Annoni teach the method of claim 1, but do not expressly teach that the computing device comprises a clinician programmer configured to communicate with a neurostimulator device. However, Thakur, in a related art: systems and methods for closed-loop pain management, teaches that an external programmer circuit 235 may generate stimulation parameters or electrode configurations for SCS based on the multi-sensor pain score and also may adjust the stimulation parameter or electrode configuration in a commanded mode upon receiving from a system user or clinician a command or confirmation of parameter adjustment (e.g., paragraphs [0070] and [0072] of Thakur). Consequently, one of ordinary skill in the art would have modified the method of Yeh in view of Annoni so that its computing device comprises a clinician programmer configured to communicate with a neurostimulator device in order to control the electrodes and parameters of the neurostimulator device as taught by Thakur, and because the combination would have yielded predictable results.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2020/0254259 to Libbus et al. is directed to a method for assessing a patient’s suitability for receiving a vagus nerve stimulation therapy where a physiological response of the patient used during evaluation employs an externally applied stimulation such a sound to the ear of the patient (e.g., paragraphs [0027]-[0028] of Libbus).
US Patent Application Publication No. 2012/0021394 to deCharms is directed to methods for physiological monitoring, training exercise and regulations which treats pain in a subject by measuring activity in the brain of the subject associated with pain by displaying videos to the patient (e.g., paragraphs [0469]- [0554] of deCharms).
US Patent No. 6,425,764 to Lamson is directed to virtual reality immersion therapy for treating and assessing psychological, psychiatric, and medical problems using virtual reality environments (see abstract).
/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792